Citation Nr: 1146816	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for dental trauma, claimed as a chipped tooth.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a coccyx fracture.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for an upper back disability.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for bilateral Achilles tendonitis.

11.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

12.  Entitlement to an initial compensable rating for a left thumb disability.

13.  Entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to February 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  The Veteran's case comes from the VA Regional Office in New Orleans, Louisiana (RO).  This case was remanded by the Board in April 2009 for additional development.

While the claims were on remand, the Veteran was scheduled for VA medical examinations.  The claims file shows that a spine examination was cancelled in April 2010 with the listed reason being that the Veteran withdrew his claim.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2011).  In this case, there is no evidence of record discussing any request to withdraw a claim other than the VA medical examination cancellation report, which was not written by the Veteran.  There is no evidence of record that any properly formatted withdrawal has been received from the Veteran or his authorized representative at any time.  Attempts were made to confirm whether the Veteran wished to withdraw his claims in April 2010, September 2010, and April 2011, however the Veteran never responded to any of those letters.  Accordingly, all the claims remain on appeal as a valid withdrawal has not been submitted.  38 C.F.R. § 20.204 (2011).

The issues of entitlement to service connection for a bilateral ankle disability, a coccyx fracture, a low back disability, a right shoulder disability, a bilateral knee disability, an upper back disability, bilateral hearing loss, a right hip disability, and bilateral Achilles tendonitis; entitlement to an initial compensable evaluation for a left thumb disability; and entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a dental disability which is related to dental trauma which he sustained during active military service.

2.  The Veteran has been awarded a compensable rating for at least one service-connected disability for the entire period on appeal.


CONCLUSIONS OF LAW

1.  Dental trauma of a chipped tooth was incurred in active military service.  38 U.S.C.A. §§ 1110, 1712, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a 10 percent rating based upon multiple noncompensable service-connected disabilities have not been met.  38 C.F.R. § 3.324 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to notify the claimant and assist in the development of claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  While the Board is denying the Veteran's claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities, this issue is being denied as a matter of law.  The notice and development provisions are not applicable where resolution of the claim is as a matter of law.  Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Dental Trauma

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (2011).  Service connection for purposes of disability compensation is warranted only for the loss of teeth due to the loss of the substance of body of the maxilla or mandible through trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).  Otherwise, missing teeth are service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment because they are not considered disabling conditions.  38 C.F.R. § 3.381(a) (2011); Byrd v. Nicholson, 19 Vet. App. 388 (2005) (noting that disorders such periodontal disease, carious teeth, and missing teeth from diseases are not eligible for VA service-connected compensation).  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b) (2011).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011).

The Veteran's service dental records show that he was hit in the mouth with a weapon in May 2000, which resulted in chipping of tooth number 8.

After separation from military service, the Veteran failed to report for VA dental examinations in December 2004 and May 2011.

The preponderance of the evidence of record shows that the Veteran has residuals of dental trauma which are related to an injury he experienced during active duty service.  While the Veteran has failed to report for VA dental examinations and there is no post-service dental evidence of record, the Veteran's service treatment records very clearly demonstrate that he sustained damage to tooth number 8 due to trauma during active military service.  While the Veteran's failure to report for VA examinations may impact VA's ability to determine whether a compensable evaluation is warranted for this disability, it does not change the fact that the evidence of record clearly shows that the Veteran sustained tooth damage due to trauma during active military service.  That chipped tooth is considered to be a chronic disability during service..  As it is inherently impossible for a damaged tooth to resolve, the presence of tooth damage due to trauma during military service is also evidence of current tooth damage due to trauma.

Accordingly, the Board finds that the Veteran has a current diagnosis of a dental disability of a chipped tooth number 8 which is related to dental trauma which he sustained during active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for dental trauma of a chipped tooth number 8 is warranted.

Multiple, Noncompensable Service-Connected Disabilities

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011).

In this case, while the Veteran initially received 0 percent ratings for two service-connected disabilities, a 10 percent rating was granted for his cervical spine osteoarthritis in June 2011, and the effective date assigned was the day following the Veteran's separation from active military service.  Therefore, the Veteran now has a 10 percent rating assigned for the entire period on appeal.  The provisions of 38 C.F.R. § 3.324 are specifically predicated on the existence of noncompensable service-connected disabilities only and a rating pursuant to 38 C.F.R. § 3.324 cannot be combined with a compensable service-connected disability rating.  As the Veteran has been awarded a compensable rating for at least one service-connected disability, the issue of entitlement to a 10 percent rating based upon multiple, noncompensable service-connected disabilities must be denied as a matter of law.  Butts v. Brown, 5 Vet. App. 532 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for a chipped tooth number 8 is granted.

A 10 percent disability rating based on multiple, noncompensable service-connected disabilities is denied.


REMAND

The claims of entitlement to service connection for a bilateral ankle disability, a coccyx fracture, a low back disability, a right shoulder disability, a bilateral knee disability, an upper back disability, bilateral hearing loss, a right hip disability, and bilateral Achilles tendonitis; entitlement to an initial compensable rating for a left thumb disability; and entitlement to an initial rating in excess of 10 percent for a cervical spine disability were remanded by the Board in April 2009.  That remand was ordered, in part, so that the Veteran could be provided with new VA medical examinations.

The Veteran was scheduled for VA medical examinations in 2009.  However, in August 2009 the Veteran's wife called and cancelled the examinations because the Veteran was out of the country.  A second attempt to schedule the Veteran for examinations in 2010 was then cancelled because, the VA medical center was apparently informed that the Veteran had withdrawn his claims.  In January 2011, VA was informed that the Veteran was in Afghanistan until March 2011.  Accordingly, the Veteran was scheduled for VA medical examinations a third time in April 2011.  A June 2011 VA appointment sheet shows that the Veteran failed to report for a May 2011 VA dental examination.  However, there is no information of any kind in the claims file that indicates whether or not the scheduled audiological; hand, thumb, and fingers; muscles; or spine examinations were ever conducted.  In the absence of evidence regarding the final status of those examinations, the Board cannot assume that the Veteran failed to report for them.  Accordingly, the claims must be remanded so that clarification can be obtained as to whether or not any of the scheduled April 2011 examinations were ever conducted.

In addition, the Board emphasizes that the Veteran appears to have a difficult work schedule involving travel and that flexibility is warranted in providing him with VA medical examinations.  The Veteran's service personnel records show that he served as a Special Forces Medic for over six years, and his subsequent presence in Afghanistan after his separation from military service is indicative of extensive, likely work-related, travel with a potentially unpredictable schedule.  The Veteran has already been provided with a great deal of leeway in scheduling and has been provided with numerous opportunities to attend VA examinations or otherwise submit relevant evidence.  However, the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the remaining claims on appeal must be remanded for further development anyway, after considering the nature of the Veteran's military service and the potential circumstances of his current employment, the Board finds that another attempt should be made to contact the Veteran and schedule him for the required VA examinations, should he still wish to continue his appeals.

Accordingly, the case is REMANDED for the following actions:

1. Determine whether the VA audiological; hand, thumb, and fingers; muscles; and spine examinations which were scheduled in April 2011 were ever conducted.  If any examination was conducted, associate the examination report with the claims file.  If any examination was not conducted, associate documentation clearly stating why the examination was not conducted with the claims file.

2. Send the Veteran a further letter requesting that he clarify whether he wishes to withdraw the remaining claims on appeal.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left thumb disability (Bennett's fracture status post closed reduction and internal fixation).  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Provide ranges of motion of the left thumb in degrees.

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should also opine as to whether the Veteran's left thumb disability clearly interferes with his normal employability.

(c)  Describe any neurological impairment resulting from the spinal disability.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability (osteoarthritis).  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Provide ranges of motion of the cervical spine and state whether or not ankylosis is shown.

(b)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should also opine as to whether the Veteran's cervical spine disability clearly interferes with his normal employability.

(c)  Describe any neurological impairment resulting from the cervical spinal disability.

(d)  State the length of the length of time during the past twelve months that the Veteran has had incapacitating episodes due to the spinal disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

5. Schedule the Veteran for VA examinations to determine the nature and etiology of any current bilateral ankle, coccyx, upper and low back, bilateral knee, right hip, and bilateral Achilles tendonitis disabilities.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with the November 2004 VA examination.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral ankle disability.  Is it as likely as not (50 percent probability or more) that any bilateral ankle disability was incurred in or aggravated by the Veteran's service, to include an August 1994 left ankle injury and complaints of pain?

(b)  Diagnose any current coccyx disability.  Is it as likely as not (50 percent probability or more) that any coccyx disability was incurred in or aggravated by the Veteran's service?

(c)  Diagnose any current upper and low back disabilities.  Is it as likely as not (50 percent probability or more) that any current upper and low back disabilities were incurred in or aggravated during the Veteran's service?

(d)  The service medical records show that the Veteran has scoliosis.  Is it as likely as not (50 percent probability or more) that the Veteran's scoliosis is a congenital or developmental defect?

(e)  Is there clear and unmistakable evidence that any upper or low back disability, including scoliosis, pre-existed the Veteran's service?

(f)  If so, is it as likely as not (50 percent probability or more) that any pre-existing upper or low back disability, including scoliosis, was aggravated (permanently increased in severity beyond the natural progression of the disease) during the Veteran's service?

(g)  Diagnose any current right shoulder disability.  Is it as likely as not (50 percent probability or more) that any current right shoulder disability was incurred in or aggravated during the Veteran's service?

(h)  Diagnose any current bilateral knee disability.  Is it as likely as not (50 percent probability or more) that any current bilateral knee disability was incurred in or aggravated during the Veteran's service? 

(i)  Diagnose any current right hip disability.  Is it as likely as not (50 percent probability or more) that any current right hip disability was incurred in or aggravated during the Veteran's service? 

(j)  Diagnose any current bilateral Achilles tendonitis.  Is it as likely as not (50 percent probability or more) that any current bilateral Achilles tendonitis was incurred in or aggravated during the Veteran's service? 

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with the November 2004 VA examination.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral hearing loss. 

(b)  Is it as likely as not (50 percent probability or more) that any current bilateral hearing loss was incurred in or aggravated during the Veteran's service?  Please discuss the audiology examinations dated in June 1991, which indicates an early warning for decreased hearing, and October 1999 which indicated routine noise exposure?

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


